Citation Nr: 0113028	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection of the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had recognized active service from December 1941 
to September 1942, and from May 1945 to June 1946; he was a 
prisoner of war (POW) of the Japanese Government from April 
to September 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO) which 
denied the appellant's application to reopen her claim of 
service connection for the cause of the veteran's death on 
the basis that new and material evidence had not been 
submitted.  

In connection with this appeal, the appellant requested a 
personal hearing before a Member of the Board at the RO.  By 
September 2000 letter, however, she withdrew her request, and 
asked that her claim be forwarded to the Board for 
consideration based on the evidence of record.  


FINDINGS OF FACT

1.  By February 1990 decision, the Board denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  

2.  Evidence received since the Board's final decision in 
February 1990 is either cumulative or does not bear upon the 
specific matter under consideration, and thus does not 
provide a new factual basis on which to reopen the claim of 
service connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The February 1990 Board decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. §§ 5107, 7104(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100 (2000).

2.  New and material evidence to reopen the claim of service 
connection for the cause of the veteran's death has not been 
submitted.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) which 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, while the RO did not have the 
benefit of VCAA, all duties now found under that statue have 
been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  In this case, the appellant was notified 
by April 1999 letter, by December 1999 rating decision, and 
by April 2000 Statement of the Case that she had to submit 
new and material evidence in order to reopen her claim.  In 
the December 1999 rating decision and the April 2000 
Statement of the Case, she was advised that the evidence she 
had submitted was not new and material because it did not 
provide a basis to find that the veteran's fatal hypertension 
or cerebral vascular accident was related to his military 
service.  The appellant was also notified of the evidence 
needed to substantiate her claim of service connection for 
the cause of the veteran's death in the February 1990 Board 
decision.  Thus, the Board finds that VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes the discussions 
in the rating decision, the Statement of the Case, and the 
letter sent to her informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  A review of the record shows 
that the appellant has not referenced any unobtained evidence 
that might aid in her claim or that might be pertinent to the 
bases of the denial of this claim.  

Here, it is noted that the veteran's service medical records 
are unavailable.  In connection with the veteran's June 1950 
claim of service connection for rheumatism, the RO contacted 
the service department and requested copies of his service 
medical records.  In response, the service department 
indicated that such records were not available, having 
possibly been "lost or destroyed as a result of the war."  
It is noted that the veteran was advised at that time that 
his service medical records were unavailable.  The appellant 
was also advised of this fact, both in connection with her 
earlier claim of service connection for the cause of the 
veteran's death, and in connection with her current claim.  

The Board finds no indication that another request to the 
service department would result in obtaining the veteran's 
service medical records.  In the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  In view 
of the foregoing, VA has satisfied its duties to notify and 
to assist the appellant in this case.  Further development 
and further expending of VA's resources is not warranted.  

However, the Board does recognize that there is a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as this, in which records are presumed to have been lost 
or destroyed while the file was in the possession of the 
government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis of the appellant's claim was undertaken 
with these duties and obligations in mind.

I.  Factual Background

As noted, the veteran's service medical records are 
unavailable.  In February 1949, he was examined on discharge 
from the Philippine Army.  On that occasion, he reported that 
he had a history of malaria, dysentery, beriberi, and 
rheumatism in 1942.  On physical examination, however, his 
cardiovascular system was normal, his blood pressure was 
138/75, and a chest X-ray study showed no abnormality.  

In June 1950, the veteran submitted a claim of service 
connection for rheumatism.  His application is silent for 
notation of hypertension or complaints pertaining to a 
cerebral vascular accident.  By July 1950 rating decision, 
the RO denied his claim and he appealed the RO determination.  
In support of his claim, he submitted September 1950 
statements from two private physicians who indicated that 
they had treated the veteran from 1942 to 1944 for chronic 
rheumatism.  These physicians made no reference to treating 
the veteran for hypertension or a cerebral vascular accident.  
By February 1951 decision, the Board denied service 
connection for rheumatism.

In November 1971, the veteran submitted claims of service 
connection for malaria, dysentery, beriberi, malnutrition, 
and rheumatism, all of which he attributed to his time as a 
POW.  In support of his claims, he submitted an August 1971 
statement from a private physician who indicated he had 
treated the veteran in 1942, immediately after his release 
from prison camp, for malaria, avitaminosis, dysentery, and 
rheumatism.  He also indicated that he had treated the 
veteran on many occasions from 1942 to the present for 
hypertension.  By December 1971 rating decision, the RO 
denied service connection for malaria, dysentery, beriberi, 
and avitaminosis.  

In July 1987, the veteran died at the age of 81.  Of record 
is a copy of his death certificate which indicates that the 
immediate cause of death was a cerebral vascular accident and 
that the antecedent cause of his death was hypertension.  

In August 1988, the appellant submitted a claim of service 
connection for the cause of the veteran's death, claiming he 
had died "due to sickness which is service-connected in 
nature."  By January 1989 decision, the RO denied her claim, 
finding that there were no official records of treatment for, 
or diagnosis of, any brain condition or hypertension during 
the veteran's service, nor was there evidence by approved 
methods of the condition within one year of his service 
separation.  

The appellant appealed; in support of her appeal, she 
submitted a July 1989 statement from V. N. Sta. Maria, M.D., 
who indicated that he treated the veteran since March 1947 
for a cerebral vascular accident and hypertension.  Dr. Sta. 
Maria reported that the veteran's blood pressure was 210/120 
(presumably in March 1947), and that he came to his clinic 
from time to time until his death in 1979.  

By February 1990 decision, the Board denied service 
connection for the cause of the veteran's death, finding that 
his death was not the result of a service-incurred disorder, 
nor was it otherwise related to service.  In its decision, 
the Board found that the credible evidence of record did not 
show that hypertension or residuals of a cerebral vascular 
accident were incurred during the veteran's active service or 
that such disorders were shown to be manifest to a 
compensable degree within a year following his separation 
from service.  She was notified of the Board's decision, as 
well as her procedural and appellate rights; she filed no 
appeal of that decision.  

In November 1998, the appellant requested reopening of her 
claim of service connection for the cause of the veteran's 
death.  By April 1999 letter, the RO advised her that in 
order to reopen her claim, she had to submit new and material 
evidence, such as medical records not previously submitted.  
Thereafter, the appellant submitted a September 1999 joint 
affidavit from two individuals who claimed that they been 
held as POW with the veteran in 1942.  They claimed that, 
during their captivity, the veteran suffered from "malaria, 
dysentery, swelling of the feet, legs and ankle joint with 
shortness of breath and localized edema."  

Also submitted by the appellant was a September 1999 joint 
affidavit from two individuals who claimed to have known the 
veteran for 45 years and that during that time, they had 
observed him consult with doctors "due to many sicknesses 
like shortness of breath, ischemic heart disease, PTB and 
among others."  

II.  Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310;  38 C.F.R. § 3.312 (2000).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

Where a veteran served continuously for a period of 90 days 
or more during a period of war and certain chronic diseases 
(including cardiovascular-renal disease or hypertension) 
become manifest to a degree of 10 percent or more within a 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2000).

Here, the Board notes that certain listed diseases may be 
service connected if manifested by a former POW who was 
interned or detained for not less than 30 days to a degree of 
10 percent or more at any time after discharge, even though 
there is no record of such disease in service.  38 C.F.R. § 
3.309(c).  However, such diseases do not include 
cardiovascular disease, except for beriberi heart disease, 
which covers ischemic heart disease in a former POW who had 
experienced localized edema during captivity, which is 
included in the list of POW presumptive diseases.  Neither 
hypertension nor cerebral vascular accidents are diseases 
included in those disorders presumptively linked.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  However, this presumption 
of credibility is not unlimited.  The Court has subsequently 
held that the credibility rule is not "boundless or blind;" 
if the newly submitted evidence is "inherently false or 
untrue," the Justus credibility rule does not apply.  See 
Duran v. Brown, 7 Vet. App. 216, 220 (1994).


III.  Analysis

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the appellant or 
otherwise associated with the claims folder since the last 
final Board decision in February 1990.

This additional evidence consists of the following: (1) 
statements presented by the appellant to the effect that the 
veteran died from service-connected disabilities and was 
treated for many sicknesses during his lifetime, including 
heart disease and hypertension, (2) a September 1999 joint 
affidavit from two individuals who claim to have been 
detained as POWs with the veteran; and (3) a September 1999 
joint affidavit from neighbors of the veteran.  The Board has 
considered this additional evidence, but finds that it is not 
new and material sufficient to reopen the claim of service 
connection for the cause of the veteran's death.

With respect to the statements of the appellant, the Board 
finds such statements are cumulative or reiterative of other 
statements previously considered by the RO and the Board at 
the time of the prior decisions.  Simply put, her current 
assertions contain essentially the same contentions as those 
which were previously considered.  Thus, such evidence is 
clearly not new in nature.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).

Regarding the September 1999 joint affidavit from individuals 
who claimed to have been detained with the veteran as former 
POWs, the Board finds that this evidence does not present a 
new factual basis on which to reconsider the appellant's 
claim.  While these individuals claim that the veteran 
suffered various illnesses in 1942 such as malaria and 
dysentery, they provide no information which is probative of 
the issue at hand; namely, whether any disability which 
caused the veteran's death (hypertension and cerebrovascular 
accident) were of service origin.  In fact, this joint 
affidavit makes no reference to either of these conditions.  
As this evidence does not bear directly and substantially on 
the specific matter under consideration, again, whether these 
disabilities were incurred in or aggravated by service, or 
became manifest within the applicable presumptive period 
following service, it is not material and cannot serve to 
reopen the claim.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.

Likewise, the Board finds that the September 1999 joint 
affidavit from the veteran's neighbors does not bear directly 
and substantially on the specific matter under consideration 
and cannot serve to reopen the claim.  The affiants in their 
joint affidavit indicate that the veteran sought treatment 
during his lifetime for assorted sickness; however, they do 
not mention the hypertension or cerebrovascular accident 
which caused his death.  Thus, this evidence is not probative 
of the issue at hand, i.e., whether his fatal hypertension 
and cerebrovascular accident were incurred in or aggravated 
by service or shown to a compensable degree within the 
applicable presumptive period following service.  Thus, this 
evidence is not at all material and cannot serve to reopen 
the claim.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.

In summary, the Board finds that the additional evidence 
submitted by the appellant or otherwise associated with the 
claims folder since the last final February 1990 decision is 
either cumulative or not probative of the issue at hand, and 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus, new and 
material evidence has not been submitted and the claim of 
service connection for the cause of the veteran's death is 
not reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for the cause of the 
veteran's death, the appeal is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

